Citation Nr: 1025845	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, L5, rated as 20 percent 
disabling, prior to June 24, 2009.  

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, L5, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie




INTRODUCTION

The appellant had active service from May 1981 to February 2001.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 decision of the 
Waco, Texas, Regional Office (RO).

This case was remanded by the Board in March 2009 for further 
development.  


FINDINGS OF FACT

1.  Prior to June 24, 2009, lumbosacral strain with degenerative 
joint disease, L5 was manifested by pain on motion and forward 
flexion limited to 88 degrees.

2.  Lumbosacral strain with degenerative joint disease, L5 is 
manifested by pain on motion and forward flexion limited to 30 
degrees.  


CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, lumbosacral strain with degenerative 
joint disease, L5 was no more than 20 percent disabling.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, DC 
5237 (2009).

2.  Lumbosacral strain with degenerative joint disease, L5 is no 
more than 40 percent disabling.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, DC 5237 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
March 2007 and March 2009.  Thus, VA's duty to notify in this 
case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
We also note that the VA examinations were adequate.  The 
examiners reviewed the history, established clinical findings and 
presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

				Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  The AOJ has 
assigned a staged rating.  We agree.  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59. 

The appellant's lumbosacral strain with degenerative joint 
disease, L5 is rated under DC 5237.  Under the general rating 
formula for diseases and injuries of the spine, a 10 percent 
rating is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire thoracolumbar 
spine; and 100 percent for unfavorable ankylosis of the entire 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Lumbosacral strain with degenerative joint disease, L5, prior to 
June 24, 2009

The appellant has appealed the denial of a higher rating for 
lumbosacral strain with degenerative joint disease, L5.  Prior to 
June 24, 2009, the appellant's disability was rated as 20 percent 
disabling under DC 5237.  This rating contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  It is 
also consistent with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  To warrant a 
higher rating the evidence must show forward flexion of the 
thoracolumbar spine functionally limited to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 
higher evaluation may also be based upon the frequency and 
duration of incapacitating episodes.  

The evidence shows that in June 2006, it was noted that the 
appellant suffered a low back injury in service.  It was noted 
that he continued to have pain and limitation of activities as a 
result.  In September 2006, the appellant was seen for low back 
pain.  A history of low back pain with muscle spasm bilaterally 
was noted.  Motor examination revealed no dysfunction and normal 
gait.  It was noted that the lumbosacral spine had pain on 
motion.  Low back tenderness and spasms were noted in December 
2006.  Examination revealed low back pain radiating to the left 
side of the groin with muscle spasm on the right side and on the 
left side.  There were no motor disturbances, sensory 
disturbances, tingling or numbness.  In January 2007, he 
complained of chronic problems with his low back and pain in the 
left groin.  Back pain with mild radicular component was assessed 
in February 2007.  Gait was normal.  The appellant reported some 
left leg numbness for about two weeks and persistent pain 
radiating to his left groin.  

On the April 2007 VA compensation and pension examination, the 
appellant reported stiffness and weakness.  Flare ups 6-7/10 
usually occurring once a month and lasting two to three weeks was 
noted.  It was noted that the flare ups did not impair his daily 
functional activities for self-care.  Weakness in the left leg 
was noted.  He was unlimited in walking and there was no history 
of falls.  The examiner noted that there were no impairments in 
the appellant's ability to perform his job if not flared up.  
However, it was noted that he missed four days of work due to his 
condition.  Antalgic gait was noted.  Examination revealed 
forward flexion 88 of 90 degrees, extension 20 of 30 degrees, 
left lateral flexion 18 of 30 degrees, right lateral flexion 30 
of 30 degrees, left rotation 20 of 30 degrees and right rotation 
30 of 30 degrees.  It was noted that the appellant had increased 
pain from zero to 88 degrees of flexion and at the end points of 
extension and left lateral flexion.  There were no additional 
limitations with three repetitions of movement during examination 
related to pain, fatigue, incoordination, weakness, or lack of 
endurance.  Positive right muscle spasms lumbar spine causing 
antalgic gait but normal spinal contour was noted.  There was 
negative lordosis or kyphosis.  There was no postural 
abnormalities, fixed deformity, or neurologic symptoms due to 
nerve root involvement.  An examination of the lower extremities 
revealed intact vibratory sensation and light filament sensation 
distally.  There was lower extremity strength 5/5, equal 
bilaterally and reflexes were +2.  Straight leg raise was 
negative.  The examiner noted that the appellant's condition 
caused one episode of incapacitation during the past 12 months, 
lasting four days.  An assessment was given of lumbar spondylotic 
changes present, L4- L5 disk space marginally reduced in height.  
Chronic lumbosacral strain, DJD, and DDD with residuals was 
diagnosed. 

The appellant reported in June 2007 that his low back disability 
prevents him from lifting anything over 45 pounds which is part 
of his job performance.  He related that sometimes his employer 
understands about his disabilities but other days not so much.  
He reported groin pain.  According to the appellant, his pain and 
degenerative joint disease worsens with age.  In August 2007, the 
appellant related that he wore a back brace and took pain 
medications.  He related that he was planning for his future when 
he is unable to continue to work because of his back.  In April 
2009, the appellant reported that he was limited in bending to 
pick up objects and that he had to be careful.  He related that 
he had to use a back brace and luckily his job did not require a 
lot of lifting.  He stated that when his back went out he was out 
of commission for at least three days.  

In May 2009, chronic low back pain getting worse was noted.  The 
pain came from the lower back and went down to the right leg and 
both groins.  The pain was worse when sitting and lying flat on 
the back.  

In June 2009, the appellant was seen for complaints of stiffness 
and back pain.  The appellant related that since his original 
injury in 1992 his back has gone out on numerous occasions.  He 
complained of stiffness and tightness in his back and difficulty 
moving.  He described night pain and pain in the groin.  He 
denied numbness in his feet or toes but occasional numbness down 
his right thigh area.  Good control of bowel and bladder function 
was noted.  Spasms in his back described as convulsions but 
related to back pain was noted.  Examination revealed his gait 
was very stable and he was able to walk on his tiptoes and his 
heels without difficulty.  However, walking on his tiptoes 
bothered his back to some degree.  His back showed normal spinal 
curvature.  He had limited movement in all directions because of 
discomfort.  Sensory testing to pinprick in both upper and lower 
extremities was normal throughout.  Vibratory sense was intact in 
both upper and lower extremities down to the ankles.  Knee jerks 
were +2, ankle jerks +2 and there were no pathological reflexes 
elicited.  Degenerative disc disease, lumbar spondylosis, chronic 
back pain, and normal neurological examination were assessed.  

Based upon the evidence of record, the Board finds that a rating 
higher than 20 percent disabling for lumbosacral strain with 
degenerative joint disease, L5 is not warranted for this period 
of time.  The evidence shows that, prior to June 24, 2009, the 
remaining functional forward flexion of the thoracolumbar spine 
was greater than 30 degrees.  At most, the evidence shows forward 
flexion limited to 88 degrees for this period of time.  
Furthermore, there is no showing of favorable ankylosis of the 
entire thoracolumbar spine.  For definitional purposes, ankylosis 
is a fixation of the joint.  Examination revealed forward flexion 
of the thoracolumbar spine to 88 degrees and extension to 20 
degrees.  Given the ranges of motion reported above, the evidence 
does not show ankylosis of the lumbar spine.  The Board accepts 
that the appellant has functional impairment.  See DeLuca. The 
Board also finds the appellant's own reports of symptomatology to 
be credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of limitation of motion nor 
the functional equivalent of limitation of flexion required to 
warrant a higher rating.  

The Board again notes that we accept his complaints of pain at 
rest and on motion while performing flexion from 0 to 88 degrees.  
However, pain on motion that does not further functionally 
restrict motion does not warrant a 40 percent evaluation.  Here, 
neither the lay nor medical evidence suggests that flexion is 
functionally limited to 30 degrees or less due to any factor.  
Rather, the 2007 VA examination disclosed that functional flexion 
remained beyond 30 degrees, despite the presence of pain.  
Furthermore, the 2007 VA examination was relatively consistent 
with the out patient records, to include a November 2007 note 
reflecting no functional limitation and another note reflecting 
that there was mild limitation of flexion due to pain.  
Similarly, the appellant's pleadings during this time frame 
reflect complaints of pain and concern for his future, but do not 
establish a functional restriction to 30 degrees of flexion.

The Board notes that it has considered whether the appellant's 
service- connected lumbar spine disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  In this 
regard, the Board recognizes that in April 2007 it was noted that 
the appellant's condition caused one episode of incapacitation 
during the past 12 months, lasting four days.  However, although 
one episode of incapacitation was noted in April 2007, neither 
the lay or medical evidence suggests that there has been 
physician prescribed bed rest.  Furthermore, the Board notes that 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrants a 40 percent evaluation.  
Here, in the April 2007 examination, one episode of 
incapacitation during the past 12 months, lasting four day was 
noted.  The Board notes that at most the evidence shows four days 
of incapacitating episodes within a year.  There is no showing of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Accordingly, a higher rating is not warranted on this basis.  

In regard to any neurological deficits for this period of time, 
the Board recognizes that back pain with mild radicular component 
was assessed in February 2007.  However, the Board notes that 
examination in December 2006 revealed no motor disturbances, 
sensory disturbances, tingling or numbness.  Furthermore, 
examination in April 2007 revealed intact vibratory sensation and 
light filament sensation distally of the bilateral lower 
extremities and lower extremity strength 5/5, equal bilaterally.  
Also, reflexes were +2.  Examination in June 2009 revealed normal 
neurological examination.  For this period of time, the Board 
finds that there was no evidence of compensable neurologic 
manifestations associated with the lumbar spine disability which 
required separate compensable ratings.

In sum, although the appellant experienced low back pain, spasms 
and stiffness prior to June 24, 2009, such did not approximate 
the criteria for a rating higher 20 percent disabling based on 
limitation of motion or functional equivalent.  Moreover, there 
was no evidence of incapacitating episodes as defined by the 
regulation.  The Board notes that the appellant is competent to 
report that his disability was worse than evaluated.  However, 
the more probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that a 
rating in excess of 20 percent disabling was not for application.  
The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
evaluation.  As such, the Board concludes that the preponderance 
of the evidence is against the assignment of a rating higher than 
20 percent disabling for the appellant's lumbosacral strain with 
degenerative joint disease, L5 prior to June 24, 2009.

Lumbosacral strain with degenerative joint disease, L5, after 
June 24, 2009

The appellant has appealed the denial of a higher rating for 
lumbosacral strain with degenerative joint disease, L5.  The 
appellant's disability is rated as 40 percent disabling under DC 
5237.  This rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  It is also 
consistent with forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  To warrant a higher rating the evidence 
must show unfavorable ankylosis of the entire thoracolumbar 
spine.  

In the June 2009 VA compensation and pension examination, it was 
noted that the appellant injured his back in 1993 from a lifting 
injury.  There were no radicular signs at that time.  It was 
noted that after discharge, he continued to have pain in his 
back, at least twice a week.  Stiffness in the morning and 
difficulty getting up were noted.  He reported pain that radiates 
from his back into right and left groins.  There was increased 
pain with long sitting and standing.  The appellant was able to 
walk approximately 1/4 of a mile slowly.  He used a walker at home 
but not at work.  Three days of one incapacitating episode in the 
last year because of back pain was noted.  The appellant was 
noted to be able to drive, do activities of daily living with 
pain and work as a clerk.  It was noted that the appellant did 
not fall but that he has some fatigue and lack of endurance 
because of his back pain.  There were no associated malignancies 
or flare ups.  

The appellant walked with a normal gait and he complained of pain 
on palpation of the paraspinal musculature on light touch.  He 
flexed 0-30 degrees and stopped at 30 degrees because of pain.  
Extension was 0-10 degrees and he stopped at 10 degrees because 
of pain.  He had 0-15 degrees of right and left flexion with pain 
and no further flexion.  There was 0-30 degrees of right and left 
rotation with pain when he rotates from the right side.  
Examination revealed that he could barely stand on his heels and 
toes, and that he could not walk in this fashion.  He had +1 
reflex in the knees and ankles and positive straight leg at 30 
degrees on the left.  There was no tenderness in his groins and 
no loss of pinprick to the thighs, legs or feet.  There was no 
loss of sensation in the right or left groin.  With repetitive 
motion times three, there was no change in range of motion, 
coordination, weakness, endurance, fatigue, or pain level.  MRI 
revealed mild posterior disc bulge at L2-L3 was present and there 
was no spinal canal or foraminal stenosis.  At L3-L4, there was 
mild diffuse bulge present.  There was bilateral facet joint 
hypertrophy and no spinal canal or foraminal stenosis.  At L4-L5, 
there was mild posterior disc bulge present and no spinal canal 
or foraminal stenosis.  

In a February 2010, the VA examiner related that the appellant 
had a lumbar disc bulge at L2-3, L3-4 and L4-5 and that he has 
radicular pain in both lower extremities and groin.  The examiner 
opined that the appellant has a neurological component to his 
lumbar disc disease.  

Based upon the evidence of record, the Board finds that a rating 
higher than 40 percent disabling for lumbosacral strain with 
degenerative joint disease, L5 is not warranted.  In this regard, 
the Board notes that there is no showing of unfavorable ankylosis 
of the entire thoracolumbar spine.  For definitional purposes, 
ankylosis is a fixation of the joint.  Examination in June 2009 
revealed forward flexion of the thoracolumbar spine to 30 degrees 
and extension to 10 degrees.  

Given the ranges of motion reported above, the evidence 
establishes that he does not have ankylosis of the lumbar spine.  
Furthermore, the Board notes that examination revealed that the 
appellant walked with a normal gait, and that he was able to 
drive, do activities of daily living with pain and work as a 
clerk.  Even when considering the appellant's complaints of pain, 
the Board finds that the evidence does not support a higher 
rating.  At most, the evidence shows flexion limited to 30 
degrees.  The Board accepts that the appellant has functional 
impairment.  See DeLuca.  The Board also finds the appellant's 
own reports of symptomatology to be credible.  However, neither 
the lay nor medical evidence reflects the functional equivalent 
of limitation of motion nor the functional equivalent of 
limitation of flexion required to warrant a higher rating.  

In regard to any neurological deficits for this period of time, 
the Board notes that the appellant has been awarded separate 
compensable ratings for radicular pain right and left extremity.  
The appellant has not expressed disagreement with the grant of 
benefits and thus the issue is not on appeal.  

The Board has considered other appropriate diagnostic codes 
particularly those pertaining to incapacitating episodes.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months warrants a 60 percent evaluation.  Here, in the June 2009 
examination, three days of one incapacitating episode in the last 
year because of back pain was noted.  However, the record does 
not indicate whether there was physician prescribed bedrest.  In 
any event, the Board notes that at most the evidence shows three 
days of incapacitating episodes within a year.  There is no 
showing of episodes having a total duration of at least 6 weeks 
during the past 12 months.  Accordingly, a higher rating on this 
basis is not warranted.  

In sum, although the appellant experiences low back pain, this 
does not approximate the criteria for a rating higher.  The Board 
notes that the appellant is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that a rating in excess of 40 percent 
disabling is not for application.  The Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has found no section that provides a 
basis upon which to assign a higher evaluation.  As such, the 
Board concludes that the preponderance of the evidence is against 
the assignment of a rating higher than 40 percent disabling for 
the appellant's lumbosacral strain with degenerative joint 
disease, L5.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115. If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.




ORDER

A rating higher than 20 percent disabling for lumbosacral strain 
with degenerative joint disease, L5 prior to June 24, 2009 is 
denied.  

A rating higher than 40 percent disabling for lumbosacral strain 
with degenerative joint disease, L5 is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


